Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In the Case of: )
) Date: June 9, 1997

Yorkshire Health Care Center, )
)
Petitioner, )

) Docket Nos. C-97-026

-v.— ) Decision No. CR477
)
Health Care Financing )
Administration. )
)
)
DECISION

During the prehearing conference in the above-captioned case, it came to my attention that
Petitioner was seeking a hearing to challenge the merits of certain survey findings even though
the Health Care Financing Administration (HCFA) has taken no enforcement actions

against Petitioner based on those survey findings. In earlier issued decisions, I had concluded on
the basis of 42 C.F.R. § 498.3(b)(12) and (d)(1) that HCFA's findings of deficiencies are not
reviewable by an administrative law judge unless they resulted also in HCFA's decision to
impose at least one of the enforcement remedies specified in 42 C.F.R. § 488.406. E.g., Arcadia
Acres, Inc., DAB CR424 (1996), aff'd DAB 1607 (1997); Country Club Center, I], DAB CR433
(1996), affid DAB 1614 (1997). I discussed also in those decisions my conclusion that, because
HCFA has the right to revise and rescind its own determinations, providers do not retain any
right to a hearing when HCFA has rescinded its previously made decisions to impose
enforcement remedies. Id.

l advised the parties of my earlier decisions and directed Petitioner to show cause in writing why
this action should not be dismissed.
In accordance with the schedule I had established, the parties have filed their briefs and their
supporting documents.' The parties' submissions establish the following facts material to the
disposition of this case:

1. By letter dated January 4, 1996, HCFA notified Petitioner that, based on the results of surveys
conducted in August and October of 1995, HCFA would impose the enforcement remedy of
denying payments for all new Medicare and Medicaid admissions (DPNA) effective on January
24, 1996, and would terminate Petitioner's participation in the Medicare and Medicaid programs
on February 17, 1996. P. Ex. 6.

2. By letter dated February 20, 1996, HCFA notified Petitioner that, because a revisit survey
conducted on January 18, 1996 had found Petitioner in compliance with federal participation
requirements, the enforcement remedies of DPNA and termination would not be imposed against
Petitioner. HCFA Ex. 3.

3. By letter dated July 30, 1996, HCFA reconfirmed for Petitioner that no remedies had been
enforced against Petitioner on the basis of the surveys conducted in August and October, 1995.
P. Ex. 7.

4. Petitioner filed a request for hearing dated August 28, 1996 in order to challenge the findings
of deficiencies made during the surveys conducted in August 1995, October 1995, and on
January 18, 1996. P. Ex. 8.

5. There is no evidence showing that any enforcement remedy listed in 42 C.F.R. § 488.406 has
in fact been taken by HCFA against Petitioner on the basis of those survey findings Petitioner is
seeking to challenge.

Based on the foregoing facts and for the reasons I discussed in Arcadia and Country Club, I
conclude that Petitioner does not have a right to a hearing under 42 C.F.R. Part 498.

Accordingly, I dismiss Petitioner's hearing request pursuant to 42 C.F.R. § 498.70(b).

/s/
Mimi Hwang Leahy
Administrative Law Judge

' Petitioner submitted eight exhibits (P. Ex.) with its brief. HCFA submitted six exhibits (HCFA Ex.) with
its brief. Neither party has objected to my receiving into evidence the exhibits offered by the other party. Therefore,
I receive into evidence P. Exs. 1 - 8 and HCFA Exs. | - 6.
